Citation Nr: 0802310	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO. 05-28 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for Hepatitis B.

2. Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active service from December 1967 to December 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the claims of service 
connection for Hepatitis B and Hepatitis C. The veteran is in 
receipt of a 100 percent schedular evaluation for service-
connected PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action, on his part, is required.


REMAND

The veteran claims service connection for Hepatitis B and 
Hepatitis C. In order to establish service connection, there 
must be (1) evidence of an injury in military service or a 
disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

Regarding both claims for service connection, in December 
2005, the RO received various Internet articles submitted by 
the veteran that reference Hepatitis C and its cause. In 
December 2006, the RO received an October 2002 non-VA 
psychiatric evaluation from M.Z., M.D. that shows an Axis III 
diagnosis of Hepatitis B. In addition, a January 2006 VA 
treatment record shows the veteran had a history of Hepatitis 
B. The Internet articles and the October 2002 and January 
2006 medical records have not yet been reviewed by the RO nor 
has the RO issued a supplemental statement of the case (SSOC) 
regarding this evidence. As such, a remand for RO 
consideration of the evidence, and issuance of an SSOC 
reflecting such consideration, is warranted. See 38 C.F.R. 
§§ 19.31, 19.37 (2007).

The Board presently expresses no opinion as to the merits of 
the appeal. However, although the claims are remanded for 
consideration of the evidence not addressed by the RO in an 
SSOC, the Board notes that regarding his claim for service 
connection for Hepatitis C, an August 2004 VA treatment 
record shows a diagnosis of Hepatitis C. Therefore, the 
veteran is found to have a current diagnosis of Hepatitis C. 
Further, an October 1968 service medical record reflects a 
diagnosis of primary syphilis. The Board notes that high risk 
sexual activity is a risk factor for Hepatitis C and the 
veteran's venereal disease diagnosed in service is suggestive 
of high risk sexual activity while in service. Although the 
veteran is not diagnosed to have Hepatitis B, because the 
claim remains open, the RO/AMC will readjudicate the claim 
upon completion of the directives below.

With regard to the question of an in-service event, the 
record indicates that the veteran is in receipt of service 
connection for combat-related PTSD. The record indicates that 
he served in Vietnam from May 1968 to May 1969; that he was 
assigned to Headquarters and Headquarters Troop, 1st 
Squadron, 11th Armored Cavalry Regiment; and successively 
held duty positions as radio telephone operator; bridge 
section sergeant, and armored vehicle driver. See 38 U.S.C.A 
§ 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

In April 2007 written argument, the veteran's representative 
argued that the veteran was a combat veteran and should be 
presumed to have been exposed to blood while in service. 
Exposure of blood to mucus membrane is another risk factor 
for Hepatitis C. The veteran's VA treatment records, dated 
from January 2002 to September 2006, show that the veteran 
used intranasal cocaine during this period.

While the matters are on remand, the RO/AMC should also 
obtain and associate with the claims file all outstanding VA 
medical records. The veteran receives treatment from the VA 
Medical Center (VAMC) in Newington, Connecticut, and that the 
claims file currently includes outpatient treatment records 
from that facility dated up to September 2006. Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The RO/AMC must obtain pertinent outstanding VA treatment 
records dated from September 2006 to the present, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2007) 
as regards requests for records from Federal facilities.

The RO/AMC's attention is called to ruling in Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the 
Newington VAMC all outstanding pertinent 
records of treatment for Hepatitis B 
and/or Hepatitis C, from September 2006 
to the present. The RO/AMC must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records 
and/or responses received should be 
associated with the claims file.

2. After completing the requested 
actions, and any additional notification 
or development it deems warranted, the 
RO/AMC should adjudicate the claims on 
appeal in light of all pertinent evidence 
(to include the Internet articles 
received by the RO/AMC in December 2005, 
the October 2002 non-VA psychiatric 
evaluation from M.Z., M.D. that shows an 
Axis III diagnosis of Hepatitis B, and 
the January 2006 VA treatment record that 
shows a history of Hepatitis B) and legal 
authority. If any such action does not 
resolve the claims, the RO/AMC shall 
issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

